EXHIBIT 10.F.3
AMENDMENT NO. 3 TO THE
EL PASO CORPORATION
SUPPLEMENTAL BENEFITS PLAN
     Pursuant to Section 6.7 of the El Paso Corporation Supplemental Benefits
Plan, Amended and Restated effective as of December 7, 2001, as amended (the
“Plan”), the Plan is hereby amended as follows, effective December 15, 2004:
     Section 6.7 is hereby amended by adding the following new paragraph at the
end thereof:
     “The American Jobs Creation Act of 2004 (the “Act”) imposes certain
restrictions on deferred compensation plans such as the Plan, effective for 2005
and later years, which might result in unfavorable tax consequences to
participants if the terms of the Plan do not comply with the Act. Specific
guidance regarding the terms and effect of the Act is expected from the Internal
Revenue Service, but may not be published in time to amend the Plan
prospectively, before the Act becomes effective. Therefore, notwithstanding this
or any other provision of the Plan to the contrary, the Board or the
Compensation Committee and the Management Committee, as appropriate, reserve the
right to amend the Plan in any manner that is determined to be appropriate, or
to terminate the Plan and adopt a plan designed to replace this Plan and be in
compliance with the Act, retroactively, to comply with the requirements imposed
on nonqualified deferred compensation plans by the Act, as codified in
Section 409A of the Code, and regulations to be promulgated thereunder.”
     IN WITNESS WHEREOF, the Company has caused this amendment to be duly
executed on this 15th day of December, 2004.

            EL PASO CORPORATION
      By:   /s/ Susan B. Ortenstone         Susan B. Ortenstone        Its
Senior Vice President,
Human Resources     

         
Attest:
       
 
        /s/ David L. Siddall           Corporate Secretary    

 